Fourth Court of Appeals
                                         San Antonio, Texas

                                    MEMORANDUM OPINION

                                             No. 04-21-00053-CV

      IN RE Arlette Dominguez Gallegos BELVER and FAV Swimmers II, LLC, Relators

                                             Original Proceeding 1

PER CURIAM

Sitting:          Rebeca C. Martinez, Chief Justice
                  Patricia O. Alvarez, Justice
                  Beth Watkins, Justice

Delivered and Filed: March 3, 2021

PETITION FOR WRIT OF MANDAMUS DENIED

           Relators have filed a petition for writ of mandamus. 2 We have the power to issue writs of

mandamus, but only when “agreeable to the principles of law regulating those writs.” TEX. GOV’T

CODE § 22.221(b). For mandamus, a relator has the burden to file a petition and record showing

“the trial court abused its discretion and that no adequate appellate remedy exists.” In re H.E.B.

Grocery Co., L.P., 492 S.W.3d 300, 302 (Tex. 2016) (orig. proceeding) (per curiam). Having

reviewed the petition and documents included in the appendix, we conclude relators have not

satisfied their burden. Accordingly, we deny the petition. See TEX. R. APP. P. 52.8(a).

                                                          PER CURIAM



1
  This proceeding arises out of Cause No. 2019CI20964, styled Drew v. Belver, pending in the 150th Judicial District
Court, Bexar County, Texas, the Honorable Monique Diaz presiding.
2
  On February 18, 2021, we granted relators’ unopposed motion for temporary stay in part, ordering that the discovery
order at issue in this proceeding is stayed until twenty days after the final disposition of this proceeding.